Citation Nr: 1626917	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) (previously claimed as gastrointestinal disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1972. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs, Regional Office (RO) in Jackson, Mississippi. 

The Veteran and his spouse testified at a March 2014 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to obtain complete VA medical center (VAMC) records and an additional VA medical examination.  A September 2014 release for medical provider information states that the Veteran has received treatment at the Tuscaloosa VAMC since May 1998.  The claims file currently contains records from the Tuscaloosa VAMC dating back to July 2000, and these records are incomplete.  Therefore, complete records from the Tuscaloosa VAMC must be associated with the claims file on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An additional VA medical examination is necessary because the prior VA examination dealing with direct service connection is insufficient: it fails to address the Veteran's reported symptoms during service, immediately following service, and continuing from service to the present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the Veteran claims that his GERD is a result of exposure to herbicides in service (see June 2014 claim) or alternatively is secondary to his service-connected disabilities or their treatment (see May 2016 appellate brief).  Thus, a VA examination is required on remand.  See 38 C.F.R. § 3.310, 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete records of treatment from the Tuscaloosa VAMC beginning May 1998.  Copies of all records received must be associated with the Veteran's virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  Following the completion of the above, the Veteran must be afforded a VA medical examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination.  Following a review of the evidence of record, clinical examination, and consideration of the Veteran's statements, the examiner must: 

a)  Determine whether the Veteran's GERD is at least as likely as not (a 50 percent or greater probability) directly related to his service, to include as due to in-service herbicide exposure.  This analysis should include a discussion of the Veteran's reported symptoms during service as well as after service.  

The Board directs the examiner's attention to the Veteran's testimony at the February 1993 and March 2014 hearings as well as statements in the September 1991 and December 1991 VA examination.

b)  Determine whether the Veteran's GERD is at least as likely as not proximately caused or aggravated by the Veteran's service-connected disabilities or their treatment.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning it to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




